SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934* (Amendment No. 8 as to Mr. William T. Comfort, III and Amendment No. 14 as to LDN Stuyvie Partnership) Lyris, Inc. (LYRI.OB) (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 46622H 10 3 (CUSIP Number) William T. Comfort, III 127-131 Sloane Street 4th Floor, Liscartan House London, SW1X 9AS, United Kingdom 44-207-808-4782 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 10, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the following page(s)) Page 1 CUSIP No. 4662HH 10 3 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) LDN Stuyvie Partnership/73-1526937 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS WC, OO 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Oklahoma 7 SOLE VOTING POWER NUMBER OF SHARES 0 BENEFICIALLYOWNED BY 8 SHARED VOTING POWER EACH REPORTING 42,453,126 PERSON 9 SOLE DISPOSITIVE POWER WITH 0 10 SHARED DISPOSITIVE POWER 42,453,126 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 42,453,126 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 41.1% 14 TYPE OF REPORTING PERSON PN Page 2 CUSIP No. 4662HH 10 3 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (entities only) Mr. William T. Comfort, III 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP* (a) o (b) x 3 SEC USE ONLY 4 SOURCE OF FUNDS PF 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 7 SOLE VOTING POWER NUMBER OF SHARES 1,500,000 BENEFICIALLYOWNED BY 8 SHARED VOTING POWER EACH REPORTING 42,453,126 PERSON 9 SOLE DISPOSITIVE POWER WITH 1,500,000 10 SHARED DISPOSITIVE POWER 42,453,126 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 43,953,126 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW 11 EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 11 42.6% 14 TYPE OF REPORTING PERSON IN Page 3 This Amendment No. 8 to Schedule 13D amends and supplements Items 3-6 contained in the Schedule 13D initially filed on or about January 3, 2003, by William T. Comfort, III and subsequently amended on January 13, 2003, August 22, 2006, December 7, 2006, February 5, 2007, March 12, 2007 and March 10, 2008 with respect to the common stock, par value $0.01 per share (the “Common Stock”) of J. L. Halsey Corporation (the “Issuer”). This Amendment No. 14 to Schedule 13D amends and supplements Items 3-6 contained in the Schedule 13D initially filed on or about October 6, 1999 by LDN Stuyvie Partnership (the “Partnership”) and subsequently amended on October 18, 1999, November 8, 1999, December 17, 1999, December 29, 1999, January 6, 2000, January 12, 2000, January 13, 2003, August 22, 2006, December 7, 2006, February 5, 2007, March 12, 2007 and March 10, 2008 with respect to the Common Stock of the Issuer. Mr. Comfort and the Partnership are referred to herein as the “Reporting Persons.” Each Reporting Person disclaims responsibility for the completeness and accuracy of the information contained in this Schedule 13D concerning the other Reporting Person. Item 3. Source and Amount of Funds or Other
